Citation Nr: 0309364	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  98-13 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a chronic upper 
respiratory disorder, to include bronchitis and sinusitis.

4.  Entitlement to service connection for chronic 
tonsillitis.

5.  Entitlement to service connection for recurrent 
hemorrhoids.

6.  Entitlement to service connection for residuals of a low 
back injury.

7.  Entitlement to service connection for frostbite of the 
hands and feet.

8.  Entitlement to service connection for infected ingrown 
toenails.

9.  Entitlement to service connection for numbness of the 
hands.

10.  Entitlement to service connection for residuals of a 
fracture of the left thumb.

11.  Entitlement to service connection for residuals of a 
right shoulder dislocation.

12.  Entitlement to service connection for a left elbow 
disability.

13.  Entitlement to service connection for arthritis of the 
back and both shoulders.

14.  Entitlement to service connection for hyperopia and 
presbyopia.

15.  Entitlement to service connection for chloracne, claimed 
as secondary to herbicide exposure.

16.  Entitlement to service connection for acute and/or 
subacute peripheral neuropathy, claimed as secondary to 
herbicide exposure.

17.  Entitlement to service connection for a dental 
condition, to include for purposes of receiving VA outpatient 
dental treatment.

18.  Entitlement to service connection for alcohol 
dependency.

19.  Entitlement to service connection for tinnitus.

20.  The entitlement to service connection for a chronic skin 
disorder(s), to include Seborrheic dermatitis, nummular 
folliculitis and Schamburg's condition.

REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
January 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans (VA), Regional 
Office (RO), which denied service connection for all of the 
above-mentioned issues, as well as a burn scar of the right 
chest, ulcer with gastric reflux, sprain of the right thumb, 
left leg bruises and fracture, residuals of pneumonia, and 
positive reaction to tuberculosis skin test. 

In November 1999, the veteran presented testimony at a 
personal hearing held by the undersigned Veteran Law Judge at 
the RO.  At that hearing, the veteran withdrew his claims for 
service connection for a burn scar of the right chest, ulcer 
with gastric reflux, sprain of the right thumb, left leg 
bruises and fracture, residuals of pneumonia, and positive 
reaction to tuberculosis skin test from appellate status.  
Therefore, they are no longer in appellate status and will 
not be discussed.

In April 2000, the Board remanded the case back to be RO for 
further development.  Development having been completed, the 
case is now before the Board for further consideration.

The issues of service connection for tinnitus and for a 
chronic skin disorder(s), to include Seborrheic dermatitis, 
nummular folliculitis and Schamburg's condition are discussed 
in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the claims addressed in this decision.

2.  There is no competent medical evidence showing that the 
veteran has PTSD.

3.  The evidence does not show a level of hearing impairment 
that may be considered a disability for VA purposes.

4.  There is no competent medical evidence of a chronic upper 
respiratory disorder, to include bronchitis and sinusitis.

5.  There is no competent medical evidence of chronic 
tonsillitis.

6.  There is no competent medical evidence of hemorrhoids.

7.  There is no competent medical evidence of residuals of a 
low back injury.

8.  There is no competent medical evidence of residuals of 
frostbite of the hands and feet.

9.  There is no competent medical evidence of infected 
ingrown toenails.

10.  There is no competent medical evidence of a disorder 
characterized by numbness of the hands.

11.  There is no competent medical evidence of a fracture of 
the left thumb or evidence linking degenerative joint disease 
of left thumb to active-duty service.

12.  There is no competent medical evidence of residuals of a 
right shoulder dislocation.

13.  There is no competent medical evidence of a left elbow 
disorder.

14.  There is no competent medical evidence of arthritis of 
the back or of either shoulder.

15.  The veteran's hyperopia and presbyopia are not diseases 
or injuries under the meaning of applicable law and 
regulations for VA purposes.

16.  There is no competent medical evidence of claimed 
chloracne.

17.  There is no competent medical evidence of claimed acute 
and/or subacute peripheral neuropathy.

18.  Asserted dental conditions are not disabilities for 
compensation purposes; the veteran received a complete dental 
examination and treatment within 90 days of service 
discharge.

19.  The veteran's alcohol dependency is due to abuse of 
alcohol.


CONCLUSIONS OF LAW

1.  Claimed PTSD was neither incurred in nor aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2002).

2.  Claimed hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).

3.  Claimed chronic upper respiratory disorder, to include 
bronchitis and sinusitis, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  Claimed chronic tonsillitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

5.  Claimed hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

6.  Claimed residuals of a low back injury were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

7.  Claimed residuals of frostbite of the hands and feet were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

8.  Claimed infected ingrown toenails were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

9.  Claimed disorder characterized by numbness of the hands 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).

10.  Residuals of a fracture of the left thumb were not 
incurred in or aggravated by service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

11.  Claimed residuals of a right shoulder dislocation were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

12.  Claimed left elbow disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

13.  Claimed arthritis of the back and both shoulders was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

14.  Hyperopia and presbyopia are not disabilities for VA 
compensation purposes, and a claimed acquired eye disorder 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).

15.  Claimed chloracne was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred due 
to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1131, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.313 (2002).

16.  Claimed acute and/or subacute peripheral neuropathy was 
not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred due to exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2002).

17.  Entitlement to service connection for a dental condition 
for purposes of payment of disability compensation or for 
purposes of receiving VA outpatient dental treatment is 
precluded by law.  38 U.S.C.A. §§ 1712, 5103, 5103A, 5107, 
7104(c) (West 2002); 38 C.F.R. §§ 3.381, 3.382, 4.149, 17.123 
(1996); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2002).

18.  Service connection for alcohol dependency, based on 
direct service incurrence, is precluded as a matter of law. 
38 U.S.C.A. §§ 105, 1110, 1131 (West 1991, 2002); 38 C.F.R. § 
3.301 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) and the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA) were enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) (codified at 38 U.S.C.A. §§ 1116, 1117, 1118 (West 
2002)).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The VEBEA, in pertinent part, provides a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era and modified the circumstances under 
which certain diseases manifest to a compensable degree after 
discharge by Vietnam Era veterans would be considered service 
connected, even in the absence of evidence of such disease in 
service.  See 38 U.S.C.A. § 1116 (West 2002).

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. 
§ 3.404(f) pertaining to service connection for PTSD twice 
during the pendency of this appeal.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,808 (June 18, 1999).  The second amendments became 
effective March 7, 2002.  See Post-Traumatic Stress Disorder 
Claims Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 
(Mar. 7, 2002) (codified as amended at 38 C.F.R. § 3.304(f) 
(2002)).  The 1998 and 1999 criteria for evaluating PTSD 
claims are substantially the same, as both versions of the 
regulations require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998), (2001).  The 1999 amendments primarily codified the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997), 
and brought 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 1991), which relaxed 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The Board notes that the 2002 
amendments pertain to PTSD claims resulting from personal 
assault; however, the veteran's claim is not based on a 
personal assault.  38 C.F.R. § 3.304(f) (2002).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), the provisions of the VEBEA 
providing a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, and 
the 1998 and 1999 criteria for evaluating PTSD claims are 
substantially the same, they are, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the service-connection claims 
that are the subject of this decision have been properly 
developed as service personnel and available medical records, 
VA medical records, and December 1996 VA examination reports 
have been associated with the file.

With regard to the RO's compliance with the April 2000 Board 
remand instructions, the Board notes that the RO was 
instructed to, and did in a June 2000 letter, ask the veteran 
to furnish signed authorizations for release of treatment 
records from the Bayne Jones Hospital at Fort Polk and the 
Barksdale Air Force Base (AFB) Hospital so that they could be 
associated with the claims file.  The veteran signed the 
authorizations.  In compliance with the remand, the RO 
requested medical records not only from the Fort Polk and 
Barksdale AFB hospitals but also from the Shreveport, 
Louisiana VA Medical Center (VAMC).  However, both the Fort 
Polk and the Barksdale AFB hospitals replied that they had no 
medical records for the veteran.  The RO informed the veteran 
that its efforts have been unsuccessful in a May 2001 letter.  
In August 2002, VA treatment records for the period from 
December 1996 to December 2000 were received and added to the 
claims file.  In June 2000, the RO also made one final 
attempt to locate copies of the veteran's service medical 
records by contacting the National Personnel Records Center 
(NPRC), the Bureau of Naval Personnel in Washington, D.C., 
and the Naval Reserve Personnel Center in New Orleans.  The 
responses indicate that the veteran's medical records never 
reached the Naval Reserve Personnel Center or the NPRC.  In 
November 2002, the RO also readjudicated the issues on appeal 
and issued a supplemental statement of the case (SSOC) in 
December 2002.  Given the foregoing, the Board finds that the 
RO has substantially complied with the Board's April 2000 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).
 
Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service 
personnel records, service medical evaluation reports dated 
in February and October 1974, the hearing transcript, the 
various VA examination reports, and VA treatment reports, 
which evaluate the status of the veteran's health, are 
adequate for determining whether service connection for the 
various disorders is warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination for the issues discussed in 
this decision, particularly in light of the fact that most of 
the claimed disabilities were not found upon examination or 
are not disabilities for which compensation may be paid under 
VA regulations.  In September 1997, the RO advised the 
veteran that it had been unable to locate his service medical 
records and asked him to provide copies of any that he might 
have.  In a September 1997 response, the veteran indicated 
that he had moved several times since 1982 and his service 
medical records had been misplaced.  But he thought that 
either the Fort Polk or the Barksdale AFB hospitals might 
have them and indicated that he was receiving treatment at 
the Shreveport VAMC.  In a June 1998 statement of the case 
(SOC), a subsequent SSOC, and a May 2001 VCAA letter, the RO 
advised the veteran of what must be shown for service 
connection, notified him of the new duty to assist provisions 
of the VCAA, what VA would do and had done, and what he 
should do, and gave him 60 days to provide any additional 
comments or supporting information.  He did not respond.  
Moreover, the Veterans Law Judge held the record open for 60 
days in order for the veteran to obtain a statement from the 
VA psychologist indicating that the veteran had been 
diagnosed with PTSD, but no statement was received.  Even 
though the veteran testified that a recent employment 
physical indicated that he had arthritis of the back and 
shoulders, the veteran did not obtain these records nor 
furnish signed authorizations so VA could obtain them.  The 
Board observes that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, 
the Board finds that the VA has obtained, or made reasonable 
efforts to obtain, all medical evidence, which might be 
relevant to the veteran's claims.  Accordingly, the Board 
finds that no further assistance to the veteran in acquiring 
medical evidence is required by statute.  38 U.S.C.A. § 5103A 
(West 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters, a rating decision, a Board 
remand, an SOC and an SSOC, been advised of the evidence 
considered in connection with his appeal.  Further, all of 
the available relevant evidence has been considered.  In this 
regard, the Board observes that the RO has made heroic 
attempts to locate the veteran's service medical records, but 
the only ones that have been found are two medical evaluation 
reports dated in 1974, eight years prior to his discharge 
from service.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  The veteran also presented testimony at a Travel 
Board hearing on appeal.  Thus, the Board finds that there 
has been no prejudice to the veteran that would warrant 
further notification or development for the issues discussed 
in this decision.  As such, the veteran's procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

I.  Background

The veteran served on active duty from October 1962 to 
January 1982.  Since he served in the Republic of Vietnam 
from May 1970 to May 1971, he is considered a Vietnam Era 
veteran.  The service personnel records show that the veteran 
was awarded the following decorations and medals: Combat 
Action Ribbon, Navy Unit Commendation, National Defense 
Service Medal, Armed Forces Expeditionary Medal, two Good 
Conduct Medals, Vietnam Service Medal with four stars, 
Vietnam Campaign Medal, Battle Efficiency Award, and Sea 
Service Ribbon with one star.  Service personnel records also 
indicate that, in June 1963, the veteran received non-
judicial punishment for drinking as a minor.  

In January and February 1974, the veteran was hospitalized at 
the Naval Hospital in Jacksonville, Florida, for medical 
evaluation.  A February 1974 Medical Board evaluation report 
revealed, that on admission, the veteran's physical, 
neurological, and all indicated laboratory examinations were 
within normal limits.  Mental status examination revealed an 
alert, oriented individual, who was moderately anxious and 
mildly depressed.  Although he was not suicidal, he was 
impulsive and desperate.  The veteran felt that he was at the 
end of his rope as far as his ability to cope was concerned.  
He denied any hallucinatory or delusional experiences.  He 
complained of many personal problems, which he felt he could 
not handle.  The veteran felt, however, that the straw that 
broke the camel's back was his current working situation 
aboard the U.S. S. Patterson.  The information obtained from 
the veteran revealed a very chaotic, disordered background.  
Since being in the service, the veteran had had two masts and 
was currently in trouble for being AWOL.  After an adequate 
period of observation and treatment, a conference of staff 
psychiatrists reviewed the available records and current 
findings and established a diagnosis of situational reaction, 
acute in an immature personality, manifested by anxiety, 
depression, emotional outbursts, undependable judgment, heavy 
drinking and impulsive behavior.  The precipitating stress, 
minimal (routine U.S. Naval service and severe personal 
financial problems); marked predisposition (unstable family 
background); and impairment, moderate (at that time it was 
felt that the veteran was not fit for full duty).  It was 
recommended that the veteran be placed on six months of 
limited duty ashore near his family, so that he could 
continue to work out his family problems and receive 
continuous psychological counseling as needed.  At the end of 
that time, it was fully expected that the veteran would be 
able to return to full duty in the military after a re-
evaluation.  On re-evaluation in October 1974, the veteran 
was neatly dressed and appropriate in behavior.  His affect 
was appropriate; his mood elevated.  There was no evidence of 
a cognitive or perceptual thought disorder.  Judgment and 
insight were good.  There was no evidence of psychosis or 
disabling neurosis.  The Medical Board recommended that the 
veteran return to full duty.

At a December 1996 VA psychological evaluation for PTSD and 
mental disorders, the veteran reported that his father was an 
alcoholic, who physically abused his mother, himself and his 
five other siblings.  By the age of 13 he had been arrested 
for stealing two cars.  This was followed by an arrest for 
breaking into a house and stealing a pistol the next year.  
There were two other arrests in the next two years: one was 
for a minor being in possession of alcohol and the other was 
for destruction of private property.  The patient was 
married, but his wife left him due to his drinking and 
abusive behavior.  He had choked her to the point of losing 
consciousness, but the veteran did not remember the incident, 
on the other hand, he also denied alcohol-related blackouts.  
After his wife left in 1984, his drinking increased to the 
point of drinking one to two cases of beer and a quart of 
whiskey per day.  At the time of the evaluation, the veteran 
said he drank a quart of whiskey in about five days.  
Although he was currently unemployed, when he was working the 
veteran reported that he drank at work.  With regard to his 
drinking, the veteran stated that he did not have a problem 
with alcohol and could "quit any time I want to".  Thus, he 
did not feel that he needed treatment for alcoholism at that 
time.  The veteran reported that he served for 20 years in 
the Navy beginning in 1962.  He was initially sent to 
Vietnam, and stated that he was in and out of the war zone, 
on and off, for seven years for periods of time of at least 
one month.  The veteran stated that he lost three close 
friends and more.  He recalled being very fearful when the 
veteran had been told that they could not return fire while 
going up a particular river.  His job was as a signalman on 
the ship.  The veteran reported that he was superficially hit 
by shrapnel on several occasions but was not injured.  The 
veteran reported that he was involved in several incidents 
requiring disciplinary action, most of which involved 
drinking and fighting.  However, once he fell asleep on a bus 
and woke up in the wrong city.  The veteran felt that his 
psychological problems began in 1974, when he was transferred 
from Georgia to Boston and then to Florida, was court 
marshaled, contracted hepatitis and filed for bankruptcy.  At 
retirement, he held the rank of E6, the same rank that he had 
achieved within five years of entering the Navy.  The veteran 
said that some events from Vietnam still bothered him but his 
symptoms were worse in the past.  He indicated distressing 
dreams were very infrequent at that time and stated that he 
"does not believe in flashbacks".  He also complained of 
significant headaches, difficulty sleeping, lack of 
motivation and interest in doing things.  

On examination, the veteran was appropriately groomed and 
dressed for the interview.  He had feelings of being 
mistreated in general.  There was significant, and most 
likely long-standing, anger.  Based on his reported drinking 
history and negative consequences related to alcohol, it was 
most likely that he was dependent on alcohol.  Significant 
interpersonal problems and social withdrawal were apparent.  
The veteran was administered the Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2), Million Clinical Multiaxial 
Inventory-II (MCMI-II), Patient Reported Psychosocial 
History, Mississippi Scale and the Trauma Symptom Inventory 
tests.  The validity scales on the MMPI-2 indicated that the 
veteran's profile was invalid due to significant 
overreporting of psychopathology and could not be 
meaningfully interpreted.  MCMI-II results indicated a 
conflicted personality style with confident and competitive 
traits.  This combination was likely to lead to resentment 
and difficulties handling anger.  Persons with similar 
profiles may appear moody and vacillate between being 
cheerful and despondent.  There is also a fluctuation between 
guilt and resentment in relationships.  There are likely to 
be assumptions of superiority, on the one hand, and having to 
fight to have his needs met, on the other.  Anxiety was also 
indicated along with possible alcohol dependence.  The 
veteran obtained a score of 113 on the Mississippi Scale, 
which was consistent with the presence of mild to moderate 
PTSD.  However, the Trauma Symptom Inventory indicated a 
pattern consistent with the possible presence of depression.  
This latter pattern was not consistent with the presence of 
PTSD.  Thus, the VA psychologist concluded that the testing 
and interview data did not support the presence of PTSD.  
Instead there were significant indications of alcohol 
dependence of a long-standing nature and some evidence of 
depressed mood with strong antisocial personality traits.  He 
recommended that the veteran receive treatment for his 
alcohol dependence.  The diagnosis was alcohol dependence 
with physiological dependence.

In conjunction with his service-connection claim, the veteran 
was afforded a VA audiological examination in December 1996, 
which showed puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
15
5
0
5
25

The puretone average for the right ear was 8 and the average 
for the left ear was 9.  The veteran's speech 
recognition/discrimination scores using the Maryland CNC test 
were 100 percent for both ears.  The veteran reported a 
history of noise exposure during his military service and 
mild, periodic bilateral tinnitus with onset in the late 
1960s due to heavy noise exposure.  Audiological test results 
were hearing was within normal limits across test frequencies 
and speech discrimination was very good in both ears.  At a 
contemporaneous VA audio-ear disease examination, the veteran 
complained of a gradual decrease in hearing over the years 
with occasional ringing in both years, itching without pain 
or dirt.  General ear-nose-and-throat examination findings 
were normal with the exception of dirt in ear canals.  The 
diagnosis was tinnitus.

At a December 1996 VA non-tuberculosis diseases and injuries 
examination, the veteran reported that he did not have any 
allergies, had no surgery or hospitalizations, and took no 
medications.  The veteran related a history of pneumonia once 
in the past, and bronchitis at other times averaging about 
three pulmonary infections in the last five years.  He denied 
being diagnosed as having chronic obstructive pulmonary 
disease (COPD) or emphysema.  The veteran indicated that he 
had some sinus infections during the winter, which appeared 
to be an upper respiratory tract type of infection that did 
not have a great deal of significance.  He also complained of 
some congestion as well as sore throat occasionally.  The 
veteran stated that he smoked a pack of cigarettes per day, 
and had since 1962, and possibly more.  He indicated that he 
had tonsillitis in 1969, which resolved.  On examination, 
there was no sign of any structural change to the lungs.  
There were no signs of any active disease.  The veteran was a 
tobacco abuser and had been for many years.  The examiner 
indicated that the veteran might possibly have COPD or 
emphysema due to smoking.

At a December 1996 VA rectum and anus examination, the 
veteran complained of external hemorrhoids with occasional 
flare-ups.  He indicated the last time was a month ago.  The 
veteran said that he would sit in a hot bath to help ease the 
pain and that he used Preparation H occasionally.  Last 
bleeding was reported as six months ago.  The veteran said he 
occasionally has swelling, without incontinence, tenesmus, 
dehydration, malnourished and, anemia or fecal leakage.  No 
diagnosis was given.

At a December 1996 VA spine examination, the veteran 
complained of pain in the lower back starting in the 1970s.  
In 1963, the veteran reported he was loading a gun and a 
projectile fell out of the gun into his arms and he fell over 
backwards.  In 1970, while in Vietnam, he fell down the 
ladder on the ship.  The veteran complained of some stiffness 
when getting out of the chair.  On examination, there were no 
other postural abnormalities.  There were no fixed 
deformities.  The back muscles appeared normal.  His range of 
motion from standing upright was: forward flexion to 110 
degrees, backward extension to 25 degrees, and lateral 
flexion to 25 degrees bilaterally.  He could rotate to the 
left and right.  There was no objective evidence of pain or 
neurologic involvement.  The diagnosis was history of 
contusion to the lumbar back when falling down a ship's 
ladder in 1970.

At a December 1996 VA hand, thumb, and fingers examination, 
the veteran indicated that he had fractured his left thumb, 
which was cast years ago.  He also reported that he had 
sprained his right thumb, but not fractured it.  The veteran 
reported that he had infected toenails removed at Fort Polk 
in 1993.  He stated that, in 1968, he had sustained a 
hairline fracture of the lower left leg when playing 
football.  All of these have resolved.  As to frostbite on 
his hands and feet, no residual problems were found.  The 
veteran did not mention a left elbow injury; however, he did 
talk about a right elbow injury.

At a December 1996 VA peripheral nerves examination, the 
veteran complained of some numbness of the left and right 
thumbs and the first and second fingers of both hands.  He 
related that he was handcuffed in 1963 or 1964, when he had 
been taken back to the ship, because he was too young to be 
drinking.  The veteran stated that the handcuffs were too 
tight and he felt numbness in the left thumb immediately 
after the use of the handcuffs.  There was no residual 
problem on examination.  The veteran had full range of motion 
in the upper extremities and those in his hand.  The examiner 
indicated that the veteran might be having some early 
symptoms of carpal tunnel syndrome in the right hand.  
However, the strength in the sensory areas was normal on 
examination.  X-rays of both hands showed mild degenerative 
joint disease of the first metacarpal phalangeal joint (MPJ) 
bilaterally.  The diagnosis was history of handcuffs, which 
were applied too tightly in the 1960s, now resolved.

At a December 1996 VA joints examination, the veteran 
complained of a right shoulder dislocation in a minibike 
accident in 1972.  He stated that it was relocated and he was 
in a cast for a short time.  On examination, there was no 
swelling, deformity, or abnormality of the shoulder.  The 
veteran had fairly good range of motion.  He could stand 
upright with the arm at zero degrees by his side.  He could 
abduct it up to 70 degrees out from the side.  He could 
forward flex to 150 degrees.  The veteran could bend the 
right shoulder backwards approximately 65 to 70 degrees.  The 
veteran had normal strength in the right shoulder and right 
arm; there were no signs of any problems noted.  There was no 
swelling, deformity, or other abnormality found on 
examination.  X-rays of the right shoulder and right elbow 
were normal.  The diagnosis was history of dislocated right 
shoulder in 1972, secondary to minibike accident, now 
resolved.

At a December 1996 VA visual examination, the veteran 
reported no history of eye disease or injury.  On examination 
both eyes were healthy.  The diagnoses were hyperopia and 
presbyopia.

At a December 1996 VA skin examination, the veteran gave a 
history of periodic dermatitis over his feet, penis, under 
his arms, ankles, external ears, and chin since 1969 or 1970.  
The most recent episode over the penis was in 1972, when he 
had nummular dermatitis with pruritus and fine vesicle 
formation.  On examination, the veteran had dermatitis over 
his left medial ankle characterized by itching, redness, 
weeping and healing with post-inflammatory hyperpigmentation.  
There were post-inflammatory areas of hyperpigmentation over 
his anterior tibial area, where he had had dermatitis in the 
past.  Most recently, the veteran indicated that he had had 
dermatitis about his chin characterized by fine vesicles, 
erythema and itching.  The veteran also stated that he had 
erythema of the external ear canals characterized by scaling 
and pruritus.  The veteran indicated that if he started to 
treat the dermatitis early enough with cortisone, sometimes 
he could abort the dermatitis before it became eczematous.  
On examination, the veteran was found to have, and was 
diagnosed, with Seborrheic dermatitis of the external ears, 
active and chronic; nummular folliculitis of the chin, 
periodically active; and localized Schamburg's condition of 
the left medial ankle, periodic pruritus and eczematous 
changes, inactive at the present time except for post-
inflammatory hyperpigmentation.

At a December 1996 VA dental examination, the veteran 
complained that he had lost three restorations that were 
placed by Navy dentists.  On examination, teeth numbers 1,16, 
and 17 were missing.  The veteran had several restorations, 
and caries were noted in numbers 18, 19, and 30, which could 
be restored with restorations.  The examiner added that there 
were no disability effects on everyday activities or 
ancillary problems.  Clinical tests showed bone loss, 
moderate periodontal disease, and caries.  The diagnoses were 
periodontitis with generalized bone loss and caries in three 
teeth.

VA treatment records dated from December 1996 to December 
2000, and received in October 2002, show individual and group 
therapy for alcohol dependence, mixed personality disorder 
and dependent narcissistic traits and treatment for tooth 
pain because a filling came out.  There was no treatment for 
any of the other disorders in issue.

At a November 1999 Travel Board hearing, the veteran 
testified that he had been stationed in Vietnam where he was 
an assistant craftmaster on YFU-80s, naval support facility 
barges.  He indicated that he actually engaged in combat and 
had been under rocket attack while aboard the cargo boats.  
He recalled that on his last trip up the Cua Viet River two 
Viet Cong blew themselves up just ahead of the boat.  He 
remembers many of his comrades were killed or seriously 
injured during his time in Vietnam, one was named Peterson 
and another was named Krantz.  The veteran also related an 
incident when he was a passenger in a jeep that hit a 
civilian Vietnamese woman and her baby.  The veteran 
indicated that his treating psychologist at the Shreveport 
VAMC had diagnosed him with PTSD.  He stated that he had a 
very close family and was still friends with his wife even 
though he had not divorced her.  The veteran testified about 
things that happened in his daily life that would remind him 
of Vietnam.  He indicated that he was a loner but was 
friendly with everyone.  He admitted that he did not have 
very many friends, but the couple of friends he did have were 
very close.  The veteran indicated that as a signalman he was 
exposed to acoustic trauma on a ship's bridge deck that was 
right above the hull of the gun, which fired over 10,000 
rounds during a 7-month cruise.  He testified that he had 
almost constant ringing in his ears, that when he watched TV 
he wanted it louder than most people did, and that when he 
was around something really noisy it gave him headaches.  The 
veteran admitted that he was never told that he had a hearing 
problem in service.  

With regard to the upper respiratory condition, the veteran 
said that with changes in the seasons he almost always had to 
go to sickbay to get something for his sinuses, that he 
thought that he was told that he had infected sinuses a few 
times, and that, during a 20-year period, he was treated 
about 4 or 5 times.  Veteran testified that when he was 14 
years old he had his tonsils removed but indicated that a 
corpsman diagnosed him with tonsillitis.  Later on, when he 
went to the VAMC for evaluation, they told him his tonsils 
had been removed.  The veteran testified that a military 
doctor, on one occasion, indicated that his ears needed 
cleaning and asked him if he had been to Vietnam.  When he 
told him yes, the doctor seemed to associate his ear 
condition with a fungus that he might have picked up in 
Vietnam.  The veteran indicated that his ears would flake and 
have dry skin patches, not just wax, and that he would get 
reddish skin patches around the eyebrows and skin blotches on 
his arms and hands for which he received treatment in 
service.  Since leaving service, he has continued to have 
skin conditions and uses a cortisone cream for treatment.  
The veteran testified that he didn't have a private doctor 
and had not had medical treatment in years.  He stated that 
he first realized that he had a problem with hemorrhoids 
while on shipboard duty and that he first had them cut in 
1974 at the naval hospital in Jacksonville, Florida, when he 
was seen by psychiatrists who diagnosed him with immature 
personality.  The veteran indicated that he was having 
problems with hemorrhoids and normally treated them with hot 
baths and Preparation H, which helped.  But if he had to do 
any heavy work, they would flare back up.  The veteran 
testified that he had injured his back on several occasions 
while in the military.  Once he fell from a bunk and busted 
his head open.  He went to sickbay and was told to return if 
he continued to have back problems.  The veteran said that it 
healed pretty fast that time.  Another time, when under 
rocket attack, while running down a ship ladder he fell and 
hit his tailbone but he did not go to sickbay.  The veteran 
indicated that he had back problems that came and went, 
sometimes he could bend over and touch his toes and sometimes 
he could hardly get out of bed.  Since he was discharged from 
service, he only saw a doctor at Fort Polk once for his back 
around 1994, who told him that he had degenerative disc 
disease from some trauma and that it was only going to get 
worse.  The veteran stated that prolonged sitting and 
standing bothers his back.  The veteran testified that his 
hands, feet and legs got extremely cold sometimes for no 
apparent reason, especially in cold weather.  He was unsure 
if it was related to a 1973 boat wreck, when the temperature 
dropped down to 18 degrees.  The veteran indicated that he 
had broken his left thumb, chipping a bone, while playing 
football about 1976 and that he got numbness all the way down 
the outside of his thumb to his wrist without any restriction 
in movement or pain.  He stated that he noticed problems with 
ingrown toenails in service and that he was treated on the 
U.S.S. Patterson and after discharge at Fort Polk for 
infected ingrown toenails.  

The veteran testified that he dislocated his right shoulder 
in a motorcycle accident and that he was put in a brace.  
Since that time it seemed that his shoulders and elbows kind 
of deteriorated.  He stated that the shoulder aches, that he 
cannot reach places with his right arm, and that sometimes 
holding out his arm will cause pain or his shoulder will pop.  
With regard to numbness of the hands, the veteran related 
that he had been handcuffed by the shore patrol when he got 
drunk as a minor.  The handcuffs were so tight that 
immediately after he felt numbness in both of his thumbs.  
The veteran stated that, as a signal man, he had to hold 
flags and flashing lights working his wrists, elbows, and 
shoulders all the time and that some days his elbows hurt.  
But he added he did not see anyone in service about the 
problem and never even talk to a doctor about tennis elbow or 
anything like that but at times he could just barely touch an 
elbow resulting in excruciating pain.  With regard to 
arthritis of his back and shoulders, the veteran indicated 
that he had applied for a job on barges and the employment 
physical done about sixteen months ago indicated that he had 
arthritis of the back and shoulders.  Some days there is 
virtually no pain at all and on other days the veteran would 
have trouble getting out of bed or needed someone to help him 
put his shoes and socks on.  The veteran testified that when 
he entered the Navy he had 20/20 vision and that around 1965 
he started wearing glasses.  He now has hyperopia and 
presbyopia.  The veteran indicated that while in Vietnam he 
would get heat rashes but admitted that no doctor had ever 
told him he had chloracne.  Since he was in Vietnam, he has 
noticed numbness on the left side of his neck and in his toes 
and fingers but admitted that no doctor had ever told him 
that he might have peripheral neuropathy.  The veteran 
indicated that he had receding gums and that a couple of his 
fillings had fallen out.  

The veteran testified that he drank in service but not 
excessively.  In 1963, while stationed in Japan, he was 
arrested by the shore patrol for underage drinking.  The 
veteran stated that he did not drink before entering service 
and by the time he left service he drank quite a lot.  One 
time after his wife left he drank five cases and three half 
gallons of alcohol in a week.  The veteran indicated that he 
did not drink while on board ship and that he never really 
considered himself an alcoholic.  He added that he might not 
totally be dependent on alcohol, but if he did not use 
alcohol he would sometimes have nightmares.  He testified 
that he went through the voluntary 21-day rehab program at 
the Shreveport VAMC and passed with flying colors.  He 
indicated that the VA psychologist thought for sure that the 
veteran had a drinking problem but when he talked more about 
things in detail, the psychologist determined that the 
veteran had PTSD and urged him to appeal the denial of 
service connection for PTSD.  The Veterans Law Judge said 
that she would hold the record open for 60 days in order for 
the veteran to obtain a statement from the VA psychologist 
indicating that the veteran was diagnosed with PTSD.

II.  Legal Criteria Relating to Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2002).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
sensorineural hearing loss and arthritis, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer, 210 F.3d at 1353.  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct 
or, for compensation claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability, the disability will be considered 
the result of the person's willful misconduct.  Organic 
diseases and disabilities which are a secondary result of the 
chronic use of alcohol as a beverage, whether out of 
compulsion or otherwise, will not be considered of willful 
misconduct origin.  
38 C.F.R. § 3.301(c)(2).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  
A service department finding that injury, disease or death 
was not due to misconduct will be binding on VA unless it is 
patently inconsistent with the facts and the requirements of 
laws administered by VA.  

(1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton 
and reckless disregard of its probable 
consequences. 

(2) Mere technical violation of police 
regulations or ordinances will not per se 
constitute willful misconduct.  

(3) Willful misconduct will not be 
determinative unless it is the proximate 
cause of injury, disease or death.  

38 C.F.R. § 3.1(n).

The term alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user.  38 C.F.R. § 
3.301(d).  The VA General Counsel has interpreted these 
provisions to mean that a substance abuse disability cannot 
be service connected on the basis of its incurrence or 
aggravation in service.  VAOPGCPREC 11-96.

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In addition, in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit 
Court, interpreting 38 U.S.C.A. § 1110 in light of its 
legislative history, held that VA compensation benefits are 
available for alcohol or drug-related disability, here 
alcohol dependency, if it arises secondarily from a service-
connected disorder, for example PTSD.  Id. at 1370.  In that 
case, however, the Federal Circuit Court explained that 38 
U.S.C.A. § 1110 precluded compensation for primary alcohol 
abuse disabilities and for secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  Id. at 1376.

III.  Analysis

A.  PTSD

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to in-service 
stressors, in particular during wartime in Vietnam, and 
claims that he has acquired PTSD as a result of such 
exposure.  

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2002); 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. 
§ 3.304(f)); see also Cohen, 10 Vet. App. at 138 (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Specifically, to establish entitlement to service connection 
for PTSD under the former regulation, the veteran must submit 
"...medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  
Under the revised regulation, the veteran must submit 
"...medical evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy, and the claimed stressor is related to 
combat experiences (in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service), the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  Where, however, the VA determines that 
the veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), (f) (2002); Gaines v. West, 11 Vet. App. 353, 357-
58 (1998); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The Board first considers the question of whether the veteran 
has a medical diagnosis of PTSD.  Although the veteran 
asserts that he suffers from PTSD as a result of combat duty 
in the Republic of Vietnam and he has been awarded a Combat 
Action Ribbon, the record is devoid of any evidence of a 
medical diagnosis of PTSD.  The veteran's service medical 
records show no treatment for, diagnosis of, or complaints 
consistent with PTSD.  A February 1974 Medical Evaluation 
shows treatment for and a diagnosis of situational reaction, 
acute, in an immature personality.  This disorder was found 
to have resolved on re-evaluation in October 1974 and the 
veteran was returned to full duty.  VA treatment records show 
a history of treatment for alcohol dependence.  The veteran 
testified that his treating VA psychologist indicated that he 
had PTSD.  But, in a December 1996 psychological evaluation 
report, that same psychologist indicated that the veteran had 
attained a score of 113  under Mississippi Scale designed to 
measure PTSD, which is consistent with the presence of mild 
to moderate PTSD.  However, the Trauma Symptom Inventory was 
consistent with the possible presence of depression and was 
not consistent with the presence of PTSD.  As a result, the 
veteran's treating psychologist concluded that the testing 
and interview data could not support the presence of PTSD.  
Instead there were significant indications of alcohol 
dependence of a long-standing nature and strong antisocial 
personality traits.  Even though the veteran was awarded a 
Combat Action Ribbon, in the absence of any diagnosis of PTSD 
by a medical professional, the veteran fails to satisfy the 
first element of a claim for PTSD and his claim for service 
connection fails.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. 
App. at 137.  

B.  Hearing Loss

The veteran contends that he suffers from hearing loss as a 
result of noise exposure in service.  Applicable regulations 
provide that impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2002).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

After a full review of the record, the Board concludes that 
service connection for bilateral hearing loss is not 
warranted.  The first requirement of a claim for service 
connection is a diagnosis of a disability.  The veteran's 
service medical records are unavailable and the veteran 
testified that he was not treated for hearing loss in 
service.  Moreover, there are no records showing bilateral 
hearing loss to a degree of 10 percent or more within one 
year from separation from service.  Thus, the veteran's 
claimed hearing loss is not presumed to have been incurred in 
service under the provisions of 38 C.F.R. §§ 3.307, 3.309.

The record contains only one post-service audiological 
examination in December 1996.  This examination does not 
reveal any hearing loss meeting the criteria of 38 C.F.R. 
§ 3.385 such that it could be considered a disability for VA 
purposes.  It shows normal hearing from 250 to 6000 Hertz and 
speech recognition scores of 100 percent.  In that 
examination, none of the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz for 
either ear is at least 40 decibels or greater nor are the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000, or 4000 at least 26 decibels or 
greater.  Moreover, the veteran's speech recognition scores 
using the Maryland CNC Test are not less than 94 percent.  
The veteran's claimed hearing loss is not of the severity 
that it may be considered to be a disability for VA purposes 
under 38 C.F.R. § 3.385.  Thus, he fails to satisfy the first 
element of a claim, that is, a current disability, and his 
claim for service connection fails.



C.  Upper Respiratory Disorder, to Include Bronchitis and 
Sinusitis

The veteran has no current medical diagnosis of an upper 
respiratory disorder, to include bronchitis or sinusitis.  
The veteran testified that he was treated about five times 
for sinusitis or bronchitis during his 20 years in the 
service.  The December 1996 VA non-tuberculosis diseases and 
injuries examiner indicated that there were no signs of any 
structural change to the lungs or of any active disease.   He 
added that the veteran was a tobacco abuser and might 
possibly have COPD or emphysema due to smoking.  Thus, the 
veteran fails to satisfy the first element of a claim, that 
is, a current disability, and his claim for service 
connection fails.  Even assuming that the veteran has COPD or 
emphysema, there is no competent medical evidence linking 
either to service.  

D.  Chronic Tonsillitis

The veteran has no current medical diagnosis of tonsillitis.  
The December 1996 VA mouth and throat examination reveals 
normal clinical findings for the ears, nose, and throat.  
Moreover, although the veteran testified that a corpsman 
treated him for tonsillitis while in service, he also 
testified that his tonsils had been removed in childhood and 
that a subsequent VA examination showed the absence of 
tonsils.  In the absence of tonsils, or of any diagnosis of 
tonsillitis, by a medical professional, the veteran fails to 
satisfy the first element of a claim for service connection 
for chronic tonsillitis and his claim for service connection 
fails.  The only remaining evidence in support of the 
veteran's claim is his testimony and statements, which are 
insufficient to establish service connection.  See Grottveit, 
5 Vet. App. at 93; see also Espiritu, 2 Vet. App. at 494-95.  
Thus, the Board finds that the preponderance of the evidence 
is against service connection for chronic tonsillitis.

E.  Hemorrhoids

The veteran has no current medical diagnosis of hemorrhoids.  
The veteran testified that the first time he ever had them 
operated on was in 1974, while a patient at the Naval 
Hospital in Jacksonville, Florida.  In November 1999, the 
veteran testified that he was having problems with 
hemorrhoids and treated himself using hot baths and 
Preparation H, which usually helped.  The veteran added that 
if he had to do heavy work, then his hemorrhoids would flare 
back up.  At a December 1996 VA rectum and anus examination, 
the veteran reported that he had occasional flare-ups of 
external hemorrhoids, the last time was a month ago.  He 
indicated that he would sit in a hot tub, which would ease 
the pain, and that he used Preparation H occasionally.  The 
veteran stated that he occasionally had soiling, but no 
incontinence, tenesmus, dehydration, malnourishment, anemia 
or fecal leakage.  In the absence of any current diagnosis of 
hemorrhoids by a medical professional, the veteran fails to 
satisfy the first element of a claim for service connection 
for hemorrhoids and his claim for service connection fails.  
The only remaining evidence in support of the veteran's claim 
is his testimony and statements, which are insufficient to 
establish service connection.  See Grottveit, 5 Vet. App. at 
93; see also Espiritu, 2 Vet. App. at 494-95.  Thus, the 
Board finds that the preponderance of the evidence is against 
service connection for hemorrhoids.

F.  Low Back Injury

In November 1999, the veteran testified that he injured his 
back a couple of times while in service.  Once, while in 
Vietnam, he fell out of the top bunk and woke up with his 
head busted open.  He stated that he was treated in sickbay.  
His back was sore for a while and then got better.  Another 
time during a rocket attack, he was running down a ladder and 
fell on his tailbone.  The veteran testified that he did not 
even go to the doctor that time.  The veteran added that he 
continued to have back problems, indicating that sometimes he 
can bend over and touch his toes and sometimes he can hardly 
get out of bed.  The veteran testified that he was treated at 
the Fort Polk and Barksdale AFB hospitals, one of which 
should have copies of his X-rays.  The veteran indicated that 
the doctor at Fort Polk told him that he had a degenerative 
disc and recommended that he limit lifting to a certain 
amount and that he wear a safety belt.  At a December 1996 VA 
spine examination, the veteran complained of pain in his 
lower back beginning in the 1970s.  In 1963, he stated that 
he fell over backwards while loading a gun when a projectile 
fell out of the gun and into his arms.  In the 1970s, while 
in Vietnam, he fell down a ladder on a ship.  The veteran 
complained of some stiffness when getting out of the chair.  
But examination showed no postural abnormalities or fixed 
deformities.  The veteran's back muscles appeared normal and 
his range of motion was: forward flexion to 110 degrees, 
backwards extension to 25 degrees, and lateral flexion to 25 
degrees, bilaterally.  He could rotate to both the left and 
right.  There was no objective evidence of pain or of 
neurological involvement.  The diagnosis was history of 
contusion to the lumbar back when falling down a ship's 
ladder in 1970.  In the absence of any current diagnosis of 
residuals of a back injury by a medical professional, the 
veteran fails to satisfy the first element of a claim for 
service connection for a back disorder and his claim for 
service connection fails.  The only remaining evidence in 
support of the veteran's claim is his testimony and 
statements, which are insufficient to establish service 
connection.  See Grottveit, 5 Vet. App. at 93; see also 
Espiritu, 2 Vet. App. at 494-95.  Thus, the Board finds that 
the preponderance of the evidence is against service 
connection for residuals of a low back injury.

G.  Frostbite of the Hands and Feet, Infected Ingrown 
Toenails, and Numbness of the Hands

The veteran testified that his hands, feet and legs get 
extremely cold sometimes for no apparent reason, especially 
in cold weather.  He was unsure if it was related to a 1973 
boat wreck, when the temperature dropped down to 18 degrees.  
He also testified that he noticed problems with ingrown 
toenails in service and that he was treated on the U.S.S. 
Patterson and after discharge at Fort Polk for infected 
ingrown toenails.  The veteran reported that he had been 
handcuffed by the shore patrol when he got drunk as a minor, 
in 1963.  The handcuffs were so tight that immediately after 
he felt numbness in both of his thumbs.  There were no 
residual problems on examination in December 1996.  The 
veteran had full range of motion in the upper extremities and 
those in his hands.  The examiner indicated that the veteran 
might be having some early symptoms of carpal tunnel syndrome 
in the right hand.  However, the strength in the sensory 
areas was normal on examination.  X-rays of both hands showed 
mild degenerative joint disease of the first metacarpal 
phalangeal joint (MPJ) bilaterally.  The diagnosis was 
history of handcuffs, which were applied too tightly in the 
1960s, now resolved.  In the absence of any current diagnosis 
of infected ingrown toenails or a disability related to 
residuals of frostbite to the hands and feet or characterized 
by numbness of the hands by a medical professional, the 
veteran fails to satisfy the first element of a claim for 
service connection for residuals of frostbite to the hands 
and feet, infected ingrown toenails and for a disability 
characterized by numbness of the hands and his claims for 
service connection fails.  The only remaining evidence in 
support of the veteran's claims is his testimony and 
statements, which are insufficient to establish service 
connection.  See Grottveit, 5 Vet. App. at 93; see also 
Espiritu, 2 Vet. App. at 494-95.  Thus, the Board finds that 
the preponderance of the evidence is against service 
connection.

H. Residuals of a Fracture of the Left Thumb

The veteran testified and reported to the VA examiner that he 
broke his left thumb, chipping a bone, while playing football 
about 1976 and that he got numbness all the way down the 
outside of his thumb to his wrist without any restriction in 
movement or pain.  On examination in December 1996, X-rays of 
the left hand showed mild degenerative joint disease of the 
first metacarpal phalangeal joint (MPJ).  The only available 
service medical records, the 1974 psychiatric evaluations 
revealed that the veteran's clinical findings on physical 
examination were normal.  Since the veteran indicates that he 
fractured his left thumb in a non-combat situation in 1976 
and there are no later service medical records, there is no 
competent medical evidence linking the diagnosed degenerative 
joint disease of the MPJ of the left thumb to service.  Mere 
recitation of the veteran's self-reported lay history does 
not constitute competent medical evidence of diagnosis or 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).    The 
Board is not bound to accept medical opinions or conclusions, 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Thus, a nexus between 
any post-service degenerative joint disease of the MPJ of the 
left thumb and service connection is not established.  See 38 
C.F.R. 
§§ 3.303, 3.307, 3.307.

The only remaining evidence the veteran has submitted that 
supports his claim is his own statements.  The veteran, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence, or etiology, of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu, 2 Vet. App. at 494-95.  Thus, the veteran's 
statements do not establish the required evidence needed.

I.  Residuals of a Right Shoulder Dislocation

The veteran testified that that he dislocated his right 
shoulder in a motorcycle accident and that he was put in a 
brace.  He stated that the shoulder aches, that he cannot 
reach places with his right arm, and that sometimes holding 
out his arm will cause pain or his shoulder will pop.  On 
examination in December 1996, the veteran reported that he 
had a right shoulder dislocation in a minibike accident in 
1972.  He stated that it was relocated and he was in a cast 
for short time.  On examination, there was no swelling, 
deformity, or abnormality of the shoulder.  The veteran had 
fairly good range of motion.  He could stand upright with the 
arm at zero degrees by his side.  He could abduct it up to 70 
degrees out from the side.  He could forward flex to 150 
degrees.  The veteran could bend the right shoulder backwards 
approximately 65 to 70 degrees.  The veteran had normal 
strength in the right shoulder and right arm; there were no 
signs of any problems noted.  There was no swelling, 
deformity, or other abnormality found on examination.  X-rays 
of the right shoulder were normal.  The diagnosis was history 
of dislocated right shoulder in 1972, secondary to minibike 
accident, now resolved.  The only available service medical 
records, the 1974 psychiatric evaluations revealed that the 
veteran's clinical findings on physical examination were 
normal.  In the absence of any current diagnosis of residuals 
of the right shoulder dislocation by a medical professional, 
the veteran fails to satisfy the first element of a claim for 
service connection and his claim for service connection 
fails.  The only remaining evidence in support of the 
veteran's claim is his testimony and statements, which are 
insufficient to establish service connection.  See Grottveit, 
5 Vet. App. at 93; see also Espiritu, 2 Vet. App. at 494-95.  
Thus, the Board finds that the preponderance of the evidence 
is against service connection for residuals of a right 
shoulder dislocation.

J.  Left Elbow Disability

The veteran testified that, as a signal man, he had to hold 
flags and flashing lights working his wrists, elbows, and 
shoulders all the time and that some days his elbows hurt.  
But he added that he did not see anyone in service about the 
problem and never even talk to a doctor about tennis elbow or 
anything like that.  At times, the veteran indicated that he 
could just barely touch an elbow resulting in excruciating 
pain.  The December 1996 VA examiner stated that the veteran 
did not complain about a left elbow disability; however, he 
did talk about a right elbow injury.  In the absence of any 
current diagnosis of the left elbow disability by a medical 
professional, the veteran fails to satisfy the first element 
of a claim for service connection and his claim for service 
connection fails.  The only remaining evidence in support of 
the veteran's claim is his testimony and statements, which 
are insufficient to establish service connection, 
particularly in light of the fact that he said he never 
complained of, nor was treated for, a left elbow disability 
in service.  See Grottveit, 5 Vet. App. at 93; see also 
Espiritu, 2 Vet. App. at 494-95.  Thus, the Board finds that 
the preponderance of the evidence is against service 
connection for a left elbow disability.

K.  Arthritis of the Back and Both Shoulders

The veteran testified that he had applied for a job on barges 
about sixteen months before the Travel Board hearing and that 
he was not hired because the employment physical indicated 
that he had arthritis of the back and shoulders.  However, 
the veteran did not provide the health care provider 
information or sign an authorization, so that VA could obtain 
these records.  In light of the absence of a diagnosis of 
arthritis within one year of service discharge in 1982 and of 
a current back or shoulder disability, to include arthritis, 
on examination in December 1996, the veteran fails to satisfy 
the first element of a claim for service connection and his 
claim for service connection fails.  The only remaining 
evidence in support of the veteran's claim is his testimony 
and statements, which are insufficient to establish service 
connection.  See Grottveit, 5 Vet. App. at 93; see also 
Espiritu, 2 Vet. App. at 494-95.  Thus, the Board finds that 
the preponderance of the evidence is against service 
connection for arthritis of the back and shoulders.  

L.  Hyperopia and Presbyopia

The veteran testified that when he entered the Navy he had 
20/20 vision and that around 1965 he started wearing glasses.  
He now has hyperopia and presbyopia.  

In connection with an eye disability claim, the Board notes 
that, in the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including hyperopia, presbyopia and astigmatism, 
even if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2002); VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.

As the veteran does not contend that he sustained an eye 
injury while in service, the Board concludes that the clear 
preponderance of the evidence is against entitlement to 
service connection for eye disability.

In this case, as there are no service records pertaining to 
an eye disorder, the Board is unable to determine whether the 
veteran had an eye disorder in service.  However, by the same 
token, there is no evidence revealing a chronic eye disorder 
in service or an eye disorder such that continuity of 
symptomatology may be shown after service for purposes of 
establishing service connection on a direct basis.  At the 
December 1996 VA visual examination report, the veteran 
reported no history of an eye disease or injury.  On 
examination, the veteran's eyes were healthy and he was 
diagnosed with hyperopia and presbyopia.

With regard to the current diagnoses of refractive errors 
(hyperopia and presbyopia), the law concerning service 
connection for a congenital or developmental defect is 
dispositive.  Refractive errors are defects of the form or 
structure of the eye of congenital or developmental origin 
for which service connection may not be granted.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

M.  Chloracne and Acute and/or Subacute Peripheral 
Neuropathy, Claimed as Secondary to Herbicide Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases, that disease shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.  The diseases 
include Non-Hodgkin's lymphoma, Hodgkin's disease; multiple 
myeloma; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e), 3.313 (2002).  The diseases listed above must 
become manifest to a degree of 10 percent or more at any time 
after service.  The VEBEA also provides for presumptive 
service connection for chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy, but they must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  Id.  The term acute and subacute peripheral 
neuropathy means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within 2 years of the date of onset.  38 C.F.R. 
§ 3.309(e), n. 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

The evidence indicates that the veteran served in the 
Republic of Vietnam during the Vietnam Era.  The veteran 
claims that he has chloracne and acute and/or subacute 
peripheral neuropathy, secondary to exposure to herbicides.  
Initially, the Board notes that, the veteran testified that 
no doctor has diagnosed him with chloracne or acute and/or 
subacute peripheral neuropathy, conditions for which a causal 
relationship to herbicide exposure has been established.  
Although the veteran served in the Republic of Vietnam during 
the Vietnam Era, see 38 C.F.R. 
§ 3.313, there is no medical evidence of record showing a 
disability for which a causal relationship has been 
established.  Thus, as such, he is not entitled to 
presumptive service connection for claimed chloracne and 
acute and/or subacute peripheral neuropathy, secondary to 
exposure to herbicides.

The Board has considered the veteran's assertions that he 
suffers from a disorder related to herbicide exposure.  
However, being a layman, he is not competent to give an 
opinion regarding medical causation or diagnosis, and his 
statements on such matters do not establish service 
connection.  Espiritu, 2 Vet. App. at 494-95.  Therefore, as 
a matter of law, the veteran cannot receive the benefit of a 
rebuttable presumption that he has a skin disorder that was 
caused by exposure to herbicides.  To the extent the law is 
dispositive of an issue on appeal, the claim lacks legal 
merit.  Sabonis v. Brown, 6 Vet. App. 427, 430 (1994).

Notwithstanding the foregoing analysis, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 
1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), do not 
preclude establishment of service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom Ramey v. Gober 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  Thus, the veteran could 
establish service connection directly.  On examination in 
December 1996, the veteran was not diagnosed with either 
chloracne or acute and/or subacute peripheral neuropathy.  In 
the absence of any current diagnosis of chloracne or acute 
and/or subacute peripheral neuropathy by a medical 
professional, the veteran fails to satisfy the first element 
of a claim for service connection for chloracne or acute 
and/or subacute peripheral neuropathy and his claim for 
service connection fails.  The only remaining evidence in 
support of the veteran's claim is his testimony and 
statements, which are insufficient to establish service 
connection.  See Grottveit, 5 Vet. App. at 93; see also 
Espiritu, 2 Vet. App. at 494-95.  Thus, the Board finds that 
the preponderance of the evidence is against service 
connection for chloracne or acute and/or subacute peripheral 
neuropathy.  But, as indicated above, the issue of direct 
service connection for a skin disability will be addressed in 
the REMAND portion of this decision.  

N.  Dental

The veteran testified that he had receding gums and that a 
couple of his fillings had fallen out.  It appears that the 
veteran claims entitlement to service connection for a dental 
condition for the purpose of eligibility for VA outpatient 
dental treatment.  See 38 C.F.R. §§ 4.149, 17.161 (2002).  To 
receive VA outpatient dental treatment, a veteran must 
qualify under one of the eligibility categories of 38 
U.S.C.A. § 1712 (West 2002) and 38 C.F.R. § 17.161.

The Board notes that, during the pendency of this appeal, VA 
regulations regarding dental disorders were revised, 
effective June 8, 1999.  See 64 Fed. Reg. 30,392 (June 8, 
1999).  Regulations in effect when this claim was received in 
October 1996 provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  See 38 C.F.R. §§ 
3.381, 4.149 (1996).  Regulations in effect when this claim 
was filed in 1996 also provided that neither pyorrhea nor 
gingivitis could be considered a disease entity and, 
therefore, were not ratable.  38 C.F.R. § 3.382(c) (1996).

As revised in June 1999, the reference in 38 C.F.R. § 4.149 
regarding the dental disabilities for which service 
connection was precluded was eliminated, but nearly identical 
language was entered in 38 C.F.R. § 3.381(a).  Treatable 
carious teeth continued to be identified as being a 
disability which may be service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  In addition, all of 38 C.F.R. § 3.382, which 
allowed for the establishment of service connection for 
Vincent's disease and/or pyorrhea under specific 
circumstances, but, as noted above, stated that periodontal 
disease was not a ratable disease entity, was eliminated.  
Dental disabilities which may be awarded compensable 
disability ratings are now set forth under 38 C.F.R. § 4.150 
(2002).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916 (2002).

Notwithstanding the changes enacted by the June 1999 
amendments, application of either the old or revised version 
of the regulations to the facts in this case produces the 
same result because service connection for dental 
disabilities, see 62 Fed. Reg. 8201, 8203 (1997) (under the 
new regulation, "periodontal disease" was to be substituted 
for the terms "gingivitis," "Vincent's disease," and 
"pyorrhea"), may be granted only for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 
(2002).  Hence, the Board need not determine which version of 
the regulations is more favorable to the facts in this case.  
Cf. Karnas, 1 Vet. App. at 313.

VA Regulations provide for various categories of eligibility 
for VA outpatient dental treatment.  Class I eligibility 
pertains to veterans having a compensable service-connected 
dental condition.  Class II dental treatment eligibility 
extends to one-time correction of noncompensable service-
connected dental conditions.  Class III dental treatment 
eligibility extends to a veteran who has a dental condition 
which is professionally determined to be associated with and 
aggravating an established service-connected disability.  
Other categories of VA dental treatment eligibility include 
veterans with a service-connected dental condition resulting 
from a combat wound or other service trauma (Class II(a)); 
former prisoners of war (Classes II(b) and II(c)); veterans 
having service-connected conditions rated 100 percent (Class 
IV); certain Chapter 31 vocational rehabilitation trainees 
(Class V); and those having dental conditions which are 
clinically determined to be complicating a medical condition 
currently being treated by the VA (Class VI).

Even though the veteran may have had restorations done by 
Naval dentists and periodontal disease in service, the claim 
for service connection for replacement of restorations and 
periodontal disease for VA dental treatment purposes must be 
denied.  Even if periodontal disease were service connected, 
it would not lead to treatment eligibility under any category 
discussed above.  At a December 1996 VA dental examination, 
the veteran reported that he had lost three restorations that 
were placed by Navy dentists.  On examination, teeth numbers 
1,16, and 17 were missing.  The veteran had several 
restorations, and caries were noted in numbers 18, 19, and 
30, which could be restored with restorations.  Examiner 
added there is no disability effect on everyday activities or 
ancillary problems.  Clinical tests show bone loss, moderate 
periodontal disease, and caries.  The diagnoses were 
periodontitis with generalized bone loss and caries in three 
teeth.  However, both sets of regulations provide that dental 
conditions such as what the veteran has (treatable carious 
teeth and periodontal disease) are service connectable only 
for treatment purposes, not for compensation purposes.  The 
Board is bound by the regulations of the Department.  38 
U.S.C.A. § 7104(c) (West 2002).  Where the law and not the 
evidence is dispositive of the issue before the Board, as in 
this case, the claim must fail due to the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's appeal as to this issue is denied.  

As noted above, caries, replacement of restorations, and 
periodontal disease are not compensable, and thus there would 
be no Class I eligibility.  As to Class II eligibility, the 
veteran's service discharge certificate shows that he 
received a complete dental examination and treatment within 
the preceding 90 days.  Therefore, there is no eligibility 
for Class II treatment.  It is neither claimed nor shown that 
the veteran's caries or periodontal disease are due to a 
combat wound or other service trauma, as required for Class 
II(a) treatment.  The veteran does not claim nor does the 
evidence show that he has a dental condition which is 
professionally determined to be associated with and 
aggravating an established service-connected disability.  
Currently, the veteran has not established service connection 
for any disability.  Therefore, eligibility under the 
criteria for Class III dental treatment is not shown.  
Furthermore, it is neither claimed nor shown that the veteran 
meets any of the other dental treatment eligibility 
categories set forth in 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161. 

In view of the foregoing, the Board will deny entitlement to 
service connection for a dental disorder for purposes of 
payment of disability compensation and for purposes of 
entitlement to VA outpatient dental treatment. 

O.  Alcohol Dependence

The veteran testified that he drank in service but not 
excessively.  In 1963, while stationed in Japan, he was 
arrested by the shore patrol for underage drinking.  The 
veteran stated that he did not drink before entering service 
and by the time he left service he drank quite a lot.  The 
veteran indicated that he did not drink while on board ship 
and that he never really considered himself an alcoholic.  He 
added that he might not totally be dependent on alcohol, but 
if the veteran did not use alcohol he would sometimes have 
nightmares.  He testified that he went through the voluntary 
21-day rehab program at the Shreveport VAMC and passed with 
flying colors.  

As the Federal Circuit explained in Allen v. Principi, the 
law and implementing VA regulations are clear and specific in 
precluding grants of service connection for alcohol 
dependency based on claims of direct service incurrence, and 
the Board is bound by them as well as the Federal Circuit's 
decision interpreting the statutory authority.  Where, as 
here, the law and not the evidence is dispositive, the appeal 
must be terminated or denied as without legal merit.  Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); Sabonis, 6 Vet. 
App. at 430.  The December 1996 VA psychologist diagnosed the 
veteran with alcohol dependence.  His psychological 
evaluation indicated that the veteran's alcohol dependency 
was long standing and noted a juvenile arrest for possession 
of alcohol, so it is unclear whether the veteran's alcoholism 
had its onset during service.  Even so, it may have resulted 
from the in-service abuse of alcohol and, as such, the 
veteran's claim, on a direct basis, must be denied as a 
matter of law.  The only remaining evidence in support of the 
veteran's claim is his testimony and statements, which are 
insufficient to establish entitlement to service connection.  
See Grottveit, 5 Vet. App. at 93; see also Espiritu, 2 Vet. 
App. at 494-95.  Thus, the Board finds that the preponderance 
of the evidence is against service connection for the 
disorders discussed above.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claims; the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for posttraumatic stress disorder is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for a chronic upper respiratory disorder, 
to include bronchitis and sinusitis is denied.

Service connection for chronic tonsillitis is denied.

Service connection for recurrent hemorrhoids is denied.

Service connection for residuals of a low back injury is 
denied.

Service connection for frostbite of the hands and feet is 
denied.

Service connection for infected ingrown toenails is denied.

Service connection for numbness of the hands is denied.

Service connection for residuals of a fracture of the left 
thumb is denied.

Service connection for residuals of a right shoulder 
dislocation is denied.

Service connection for a left elbow disability is denied.

Service connection for arthritis of the back and both 
shoulders is denied.

Service connection for hyperopia and presbyopia is denied.

Service connection for chloracne, claimed as secondary to 
herbicide exposure is denied.

Service connection for acute and/or subacute peripheral 
neuropathy, claimed as secondary to herbicide exposure, is 
denied.

Service connection for a dental condition, to include for 
purposes of receiving VA outpatient dental treatment, is 
denied.

Service connection for alcohol dependency is denied.


REMAND

A preliminary review of the record discloses that the RO has 
not complied with the duty to assist provisions of the VCAA.  
On examination, in December 1996, the veteran was diagnosed 
with tinnitus and with chronic Seborrheic dermatitis of the 
external ears, nummular folliculitis of the chin, and 
localized Schamburg's condition of the left medial ankle.  
The duty to assist includes obtaining pertinent treatment 
records.  Therefore, the RO should contact the veteran and 
ask him to identify and sign releases for health care 
providers that have treated him from January 1982 to the 
present for tinnitus or any skin disorder.  Such treatment 
records should then be associated with the claims file.  The 
RO is not required to contact either the Fort Polk or the 
Barksdale AFB hospitals, unless the veteran indicates that he 
has received treatment there since July 2000.  After receipt 
of records, or in the absence of a response after an 
appropriate period of time has expired, the veteran should be 
scheduled for an examination to determine the etiology of his 
tinnitus and/or any skin disorder found.

Thus, in compliance with the VCAA, the Board finds that the 
case must be REMANDED to the RO for further development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
tinnitus or any skin disorder(s) from 
January 1982 to the present.  The RO 
should obtain records from each health 
care provider he identifies, if not 
already in the claims file.  If records 
are unavailable, please have the provider 
so indicate.

2.  After completion of 1, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded separate examinations by an ear 
specialist and by a dermatologist, to 
clarify the nature, time of onset, and 
etiology of tinnitus and any skin 
disorder(s) found.  All indicated tests 
or studies deemed necessary should be 
done.  The claims file must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations, and they should so indicate 
in their reports.  

First, an ear specialist should examine 
the veteran.  The examiner is requested 
to review all pertinent medical treatment 
and examination records in the veteran's 
claims file, and after a thorough 
clinical examination, offer an opinion as 
to: whether it is at least as likely as 
not (50 percent or more probability) that 
the diagnosed tinnitus is etiologically 
related to the veteran's period of active 
duty.  The examiner should clearly 
outline the rationale for any opinion 
expressed and discuss whether the 
veteran's post-service employment could 
have been the cause of his tinnitus.

Second, a dermatologist should review the 
veteran's complete military and medical 
history, and should expressly offer an 
opinion as to the most probable etiology 
and date of onset of any skin disorder 
found and whether it is at least as 
likely as not (50 percent or more 
probability) that the diagnosed disorder 
is etiologically related to the veteran's 
military service, to include as a result 
of exposure to herbicides.  The examiner 
should also discuss whether any skin 
disorder is a congenital or development 
defect.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail.

3.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.          

4.  Following completion of 1 through 3 
above, the RO should readjudicate the 
issues of service connection for tinnitus 
and for a chronic skin disorder(s), to 
include Seborrheic dermatitis, nummular 
folliculitis and Schamburg's condition.  
If the determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time to respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to further develop the appellant's claim.  
No action by the appellant is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of the claims.  38 C.F.R. § 3.655 (2002).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

